Exhibit 10.1

 

STOCK-SETTLED STOCK APPRECIATION RIGHT AGREEMENT

 

1.                                      Grant of SSARs. World Fuel Services
Corporation, a Florida corporation (the “Company”) has awarded to Michael J.
Kasbar (the “Participant”), effective as of grant date (the “Grant Date”) # of
shares stock settled stock appreciation rights (the “SSARs”).  The SSARs have
been granted under the Company’s 2006 Omnibus Plan as it may be amended from
time to time (the “Plan”), which is incorporated herein for all purposes, and
pursuant to that certain Employment Agreement between the Company and the
Participant dated March 14, 2008, as amended (the “Executive’s Agreement”), and
the grant of the SSARs shall be subject to the terms, provisions and
restrictions set forth in this Agreement, the Executive’s Agreement and the
Plan. The SSARs entitle the Participant to convert the SSARs into, and to
receive, shares of common stock of the Company, $0.01 par value per share (the
“Common Stock”), the aggregate Fair Market Value of which is equal to the
product of: (A) the number of SSARs granted pursuant to this Agreement and that
become vested pursuant to Section 3 hereof, multiplied by (B) the excess of
(i) the Fair Market Value of one share of the Common Stock on the date or dates
upon which the Participant converts the vested SSARs to Common Stock, over
(ii) the Conversion Price. As a condition to entering into this Agreement, and
as a condition to the issuance of any shares of Common Stock (or any other
securities of the Company), the Participant agrees to be bound by all of the
terms and conditions set forth in this Agreement and in the Plan.

 

2.                                      Definitions.  Capitalized terms and
phrases used in this Agreement shall have the meaning set forth below.
Capitalized terms used herein and not defined in this Agreement, shall have the
meaning set forth in the Plan.

 

(a)                                 “Cause” means “Cause” as defined in
Section 3.3 of the Executive’s Agreement.

 

(b)                                 “Conversion Price” means $ conversion price,
subject to adjustments as provided in Section 4 hereof or pursuant to the Plan.

 

(c)                                  “Expiration Date” means the fifth
anniversary of the Grant Date.

 

(d)                                 “Termination Date” means the date on which
the Participant is no longer an employee of the Company or any Subsidiary.

 

3.                                      Vesting and Forfeiture of Shares.

 

(a)                                 Subject to the provisions of this Section 3,
one-third of the SSARs shall become vested on each of the first, second and
third anniversaries of the Grant Date (each date on which vesting is to occur
being a “Vesting Date”), provided that the Participant’s employment with the
Company continues through and until the applicable Vesting Date.  Termination of
employment with the Company to accept immediate re-employment with a Subsidiary,
or vice-versa, or termination of employment with a Subsidiary to accept
immediate re-employment with a different Subsidiary, shall not be deemed
termination of employment for purposes of this Section 3.

 

(b)                                 The vesting of the SSARs shall be
accelerated if and to the extent provided in Section 5.6 of the Executive’s
Agreement.

 

--------------------------------------------------------------------------------


 

(c)                                  Except as otherwise provided in
Section 3(b) hereof, in the event that the Participant’s employment with the
Company and its Subsidiaries is terminated prior to the applicable Vesting Date,
the Participant shall immediately forfeit all of the SSARs that were not vested
on or before the Termination Date.

 

4.                                      Adjustment. The number of SSARs and/or
the Conversion Price are subject to adjustment by the Compensation Committee of
the Board of Directors of the Company (the “Committee”) in the event of any
increase or decrease in the number of issued shares of Common Stock resulting
from a subdivision or consolidation of the Common Stock or the payment of a
stock dividend on Common Stock, or any other increase or decrease in the number
of shares of Common Stock effected without receipt or payment of consideration
by the Company.

 

5.                                      Substitution of SSARs. The Committee
shall have the authority to substitute, without receiving the Participant’s
permission, options to purchase Common Stock for the SSARs in the event that the
Committee determines, in its sole discretion, that such substitution is
necessary or desirable based on legal and/or accounting requirements applicable
to the Company or the Participant; provided, that (i) the vesting and expiration
terms of any such substituted option shall be the same as set forth in this
Agreement, (ii) the exercise price of any such substituted option shall be equal
to the Conversion Price, and (iii) the exercisability and transferability of any
such substituted option shall be consistent with the Plan, the Executive’s
Agreement and this Agreement and in compliance with applicable law; and provided
further, that the Committee also shall have the ability to revert, without
receiving the Participant’s permission, any unvested substituted options to
purchase Common Stock back to equivalent SSARs, in the event that the Committee
determines, in its sole discretion, that such reversion is necessary or
desirable based on legal and/or accounting requirements applicable to the
Company or the Participant.

 

6.                                      Termination of SSARs

 

(a)                                 Any SSARs that have not previously been
exercised or forfeited shall immediately terminate on the Expiration Date and be
of no further force or effect.

 

(b)                                 In the event that the Participant’s
employment with the Company or any Subsidiary is terminated by the Company or
Subsidiary for Cause, (i) the Participant immediately shall forfeit all rights
to convert any SSARs (or exercise any substituted options), which have not
vested prior to the Termination Date, and (ii) the Participant’s SSARs (and any
substituted options) which vested prior to the Termination Date shall continue
to be convertible into Common Stock (or exercisable if substituted options)
until the earlier of: (x) three (3) months after the Termination Date, or
(y) the Expiration Date. Any vested SSARs (or substituted options) which are not
converted or exercised during the period set forth in the preceding sentence
shall immediately terminate and be of no further force or effect.

 

(c)                                  In the event that the Participant’s
employment with the Company and its Subsidiaries is terminated for any reason
other than termination by the Company for Cause, the SSARs (or any substituted
options), if any, that then are or subsequently become vested shall be
convertible into Common Stock (or exercisable if substituted options) until the
earlier of: (x) two (2) years plus 90 days after the Termination Date, or
(y) the Expiration Date. Any vested SSARs (or substituted options) which are not
converted or exercised during the period set forth in the preceding sentence
automatically shall immediately terminate and be of no further force or effect
as of the end of that period.

 

2

--------------------------------------------------------------------------------


 

7.                                      Persons Eligible to Convert SSARs.  The
SSARs shall be convertible into Common Stock during the Participant’s lifetime
by the Participant or upon the death of the Participant by a transferee to whom
the SSAR or the right to convert the SSAR into Common Stock has been transferred
pursuant to Section 8 below.

 

8.                                      Death of Participant. The Participant
may designate, by written notice to the Company’s Secretary, a beneficiary or
beneficiaries to whom any vested but unconverted portion of the SSARs shall be
transferred upon the death of the Participant. In the absence of such
designation, such vested but unconverted portion will be transferred to the
Participant’s estate. No such transfer of the SSARs, or the right to convert the
SSARs or any portion thereof into Common Stock, shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and with a copy of the will and/or such evidence as the Committee deems
necessary to establish the validity of such transfer or right to convert, and an
agreement by the transferee, administrator, or executor (as applicable) to
comply with all the terms of this Agreement that are or would have been
applicable to the Participant and to be bound by the acknowledgements made by
the Participant in connection with this grant.

 

9.                                      Conversion of SSARs.  Subject to
Section 21 hereof, the vested SSARs may be converted into Common Stock, in whole
or in part, by the person then entitled to do so as to any vested portion by
giving written notice of conversion to the attention of the Company’s Secretary
and specifying the number of full shares of Common Stock with respect to which
the SSARs are being converted.  No partial conversion of the vested SSARs may be
for less than ten (10) shares or multiples thereof. No fractional shares of
Common Stock shall be issued by the Company in connection with the conversion of
the vested SSARs. In lieu of issuing fractional shares, the Company shall pay
the Participant cash in an amount equal to the Fair Market Value of any
fractional shares that the Participant may be entitled to receive upon the
conversion hereof.

 

10.                               No Rights of Stockholder. Neither the
Participant (nor any beneficiary or transferee) shall be or have any of the
rights or privileges of a stockholder of the Company in respect of any of the
shares of Common Stock issuable upon the conversion of the SSARs, unless and
until the shares of Common Stock are issued to the Participant. Except as
expressly provided in Section 4 above or in the Plan, no adjustment to the SSARs
shall be made for dividends or other rights for which the record date occurs
prior to the date the certificates representing such shares of Common Stock are
issued.

 

11.                               No Effect on Employment.  Except as otherwise
provided in the Executive’s Agreement, the Participant’s employment with the
Company and any Subsidiary is on an at-will basis only.  Accordingly, subject to
the terms of such Executive’s Agreement, nothing in this Agreement or the Plan
shall confer upon the Participant any right to continue to be employed by the
Company or any Subsidiary, or shall interfere with or restrict in any way the
rights of the Company or any Subsidiary, which are hereby expressly reserved, to
terminate the employment of the Participant at any time for any lawful reason
whatsoever or for no reason, with or without cause and with or without notice.
Such reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company.

 

12.                               Transferability.  Except as provided in
Section 8 above, the SSARs may not be transferred, directly or indirectly.

 

13.                               Other Benefits.  Except as provided below,
nothing contained in this Agreement shall affect the Participant’s right to
participate in and receive benefits under and in accordance

 

3

--------------------------------------------------------------------------------


 

with the then current provisions of any pension, insurance or other Participant
welfare plan or program of the Company or any Subsidiary.

 

14.                               Maximum Term of SSARs.  Notwithstanding any
other provision of this Agreement, the SSARs are not convertible into Common
Stock after the Expiration Date.

 

15.                               Binding Agreement.  Subject to the limitation
on the transferability of the SSARs contained herein, this Agreement shall be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

16.                               Plan Governs.  This Agreement is subject to
all of the terms and provisions of the Plan.  In the event of a conflict between
one or more provisions of this Agreement and one or more provisions of the Plan,
the provisions of the Plan shall govern, and in the event of any conflict
between this Agreement and the Executive’s Agreement, the Executive’s Agreement
shall govern.

 

17.                               Governing Law/Jurisdiction.  The validity and
effect of this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Florida, without regard to any
conflict-of-law rule or principle that would give effect to the laws of another
jurisdiction.  Any dispute, controversy, or question of interpretation arising
under, out of, in connection with, or in relation to this Agreement or any
amendments hereof, or any breach or default hereunder, shall be submitted to,
and determined and settled by, litigation in the state or federal courts in
Miami-Dade County, Florida.  Each of the parties hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in Miami-Dade
County, Florida.  Each party hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of any litigation in Miami-Dade County, Florida.

 

18.                               Committee Authority.  The Committee shall have
all discretion, power, and authority to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons, and shall be given the maximum deference permitted by law. No member of
the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

 

19.                               Captions.  The captions provided herein are
for convenience only and are not to serve as a basis for the interpretation or
construction of this Agreement.

 

20.                               Agreement Severable.  In the event that any
provision in this Agreement shall be held invalid or unenforceable, such
provision shall be severable from, and such invalidity or unenforceability shall
not be construed to have any effect on, the remaining provisions of this
Agreement.

 

21.                               Taxes; Exercise Price.  Prior to converting
any vested SSARs or exercising any vested substituted options, the Participant
shall pay to the Company an amount determined by the Company to be sufficient to
satisfy any applicable federal, state, local and foreign withholding or other
taxes and, in the case of substituted options, the applicable exercise price.
The Company may, at its option, permit the Participant or other person
converting the vested SSARs or exercising the vested options to satisfy his or
her obligations by surrendering to the Company a portion of the shares of Common
Stock that the Participant or such person would otherwise be entitled to receive
upon such conversion or exercise.  Any acquisition of shares of

 

4

--------------------------------------------------------------------------------


 

Common Stock by the Company as contemplated hereby is expressly approved by the
Committee as part of the approval of the SSARs. Until such time as the
Participant has satisfied the requirements of this Section 21, the Company shall
have no obligation to effect a conversion of SSARs or exercise of substituted
options hereunder.

 

22.                               Registration Statement.  The Participant
acknowledges and agrees that the Company has filed a Registration Statement on
Form S-8 (the “Registration Statement”) under the Securities Act of 1933, as
amended (the “1933 Act”), to register the Shares under the 1933 Act. The
Participant acknowledges receipt of the Prospectus prepared by the Company in
connection with the Registration Statement. Prior to conversion of the SSARs
into Shares, or exercise of any substituted option, the Participant shall
execute and deliver to the Company such representations in writing as may be
requested by the Company in order for it to comply with the applicable
requirements of federal and state securities law.

 

23.                               Miscellaneous.  This Agreement and the Plan
constitute the entire understanding of the parties on the subjects covered. The
Participant expressly warrants that he or she is not executing this Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. This Agreement and the Plan can be amended or terminated by
the Company to the extent permitted under the Plan. Amendments hereto shall be
effective only if set forth in a written statement or contract, executed by a
duly authorized member of the Committee. The Participant shall at any time and
from time to time after the date of this Agreement, do, execute, acknowledge,
and deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acts, deeds, assignments, transfers, conveyances, powers of
attorney, receipts, acknowledgments, acceptances and assurances as may
reasonably be required to give effect to the terms hereof, or otherwise to
satisfy and perform the Participant’s obligations hereunder.

 

24.                               Section 409A

 

(a)                                 It is intended that the SSARs awarded
pursuant to this Agreement be exempt from Section 409A of the Code
(“Section 409A”) because it is believed that (i) the compensation payable under
each SSAR cannot be greater than the excess of the Fair Market Value of a share
of Common Stock on the date the SSAR is exercised over the Conversion Price
specified on the Grant Date, (ii) the Conversion Price for each SSAR can never
be less than the Fair Market Value of a share of Common Stock on the Grant Date,
and each SSAR does not include any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise of the
SSAR.  The provisions of this Agreement shall be interpreted in a manner
consistent with this intention, and the provisions of this Agreement may not be
amended, adjusted, assumed or substituted for, converted or otherwise modified
without the Participant’s prior written consent if and to the extent that the
Company believes that such amendment, adjustment, assumption or substitution,
conversion or modification would cause the award to violate the requirements of
Section 409A.  In the event that either the Company or the Participant believes,
at any time, that any benefit or right under this Agreement is subject to
Section 409A, and does not comply with the requirements of Section 409A, it
shall promptly advise the other and the Company and the Participant shall
negotiate reasonably and in good faith to amend the terms of such benefits and
rights, if such an amendment may be made in a commercially reasonable manner,
such that they comply with Section 409A with the most limited possible economic
affect on the Participant and on the Company.

 

(b)                                 Notwithstanding the foregoing, the Company
does not make any representation to the Participant that the SSARs awarded
pursuant to this Agreement are exempt from, or satisfy, the requirements of
Section 409A, and the Company shall have no

 

5

--------------------------------------------------------------------------------


 

liability or other obligation to indemnify or hold harmless the Participant or
any Beneficiary for any tax, additional tax, interest or penalties that the
Participant or any Beneficiary may incur in the event that any provision of this
Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, that either is consented to by the Participant or that the
Company reasonably believes should not result in a violation of Section 409A, is
deemed to violate any of the requirements of Section 409A.

 

25.                               Stock Retention Policy.  The Participant
understands that the Committee has adopted a policy that requires the
Participant to retain ownership of half (50%) of the Shares acquired by
Participant hereunder (net of the number of Shares which would need to be sold
to satisfy any applicable taxes owed upon conversion), for a period of three
(3) years after issuance of such Shares (or until the Participant’s employment
with, and services for, the Company and its Subsidiaries terminates, if
earlier). The Participant agrees to comply with such policy, and any
modifications thereof that may be adopted by the Committee from time to time.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

WORLD FUEL SERVICES CORPORATION

 

 

 

 

By:

/s/ Ira M. Birns

 

 

 

Name: Ira M. Birns

 

 

 

Title: Executive Vice-President and Chief Financial Officer

 

 

 

 

 

PARTICIPANT

 

 

 

 

Signature:

/s/ Michael J. Kasbar

 

 

 

Print Name: Michael J. Kasbar

 

6

--------------------------------------------------------------------------------